                         Case 18-12012-LSS             Doc 457       Filed 12/13/18        Page 1 of 2



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                 Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                      Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                               (Jointly Administered)
                                   Debtors.
                                                               Ref. Docket Nos. 9, 160, 239, 256, 394, 439 & 446


                            NOTICE OF FILING OF FOURTH REVISED PROPOSED
                                    STALKING HORSE SALE ORDER

                       PLEASE TAKE FURTHER NOTICE that, on October 31, 2018, the above-
         captioned debtors and debtors-in-possession (collectively, the “Debtors”) filed the Notice of
         Filing of Proposed Stalking Horse Sale Order [Docket No. 256] (the “Notice of Stalking Horse
         Sale Order”).2 Attached to the Notice of Stalking Horse Sale Order as Exhibit 1 was the
         Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on November 20, 2018, the Debtors
         filed the Notice of Filing of Revised Proposed Stalking Horse Sale Order [Docket No. 394] (the
         “First Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the First Notice of
         Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of a revised
         Proposed Stalking Horse Sale Order (the “First Revised Proposed Stalking Horse Sale Order”)
         marked against the Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on December 12, 2018, the Debtors
         filed the Notice of Filing of Second Revised Proposed Stalking Horse Sale Order [Docket No.
         439] (the “Second Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the
         Second Notice of Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of
         a further revised Proposed Stalking Horse Sale Order (the “Second Revised Proposed Stalking
         Horse Sale Order”) marked against the First Revised Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on December 12, 2018, the Debtors
         filed the Notice of Filing of Third Revised Proposed Stalking Horse Sale Order [Docket No.
         446] (the “Third Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the Third
         Notice of Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of a

         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Notice of
         Stalking Horse Sale Order.
01:23960122.2
                       Case 18-12012-LSS        Doc 457     Filed 12/13/18    Page 2 of 2



         further revised Proposed Stalking Horse Sale Order (the “Third Revised Proposed Stalking Horse
         Sale Order”) marked against the Second Revised Proposed Stalking Horse Sale Order.

                       PLEASE TAKE FURTHER NOTICE that, since the filing of the Third Notice
         of Revised Proposed Stalking Horse Sale Order, the Debtors, in consultation with the Stalking
         Horse Bidder and other parties, have made certain revisions to the Third Revised Proposed
         Stalking Horse Sale Order (the “Fourth Revised Proposed Stalking Horse Sale Order”).
         Attached hereto as Exhibit A is a comparison of the Fourth Revised Proposed Stalking Horse
         Sale Order marked against the Third Revised Proposed Stalking Horse Sale Order.

                         PLEASE TAKE FURTHER NOTICE that the Fourth Revised Proposed
         Stalking Horse Sale Order remains subject to continuing review and negotiation by and among
         the Debtors, the Stalking Horse Bidder, and other interested parties. As such, the Debtors
         reserve all rights to further revise the Fourth Revised Proposed Stalking Horse Sale Order at or
         prior to the Sale Hearing.

         Dated: December 13, 2018                       /s/ Ian J. Bambrick
                                                        Michael R. Nestor, Esq. (Bar No. 3526)
                                                        Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                        Ian J. Bambrick, Esq. (Bar No. 5455)
                                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                        Rodney Square, 1000 North King Street
                                                        Wilmington, Delaware 19801
                                                        Tel: (302) 571-6600
                                                        Fax: (302) 571-1253

                                                        and

                                                        Michael L. Tuchin, Esq.
                                                        Jonathan M. Weiss, Esq.
                                                        Sasha M. Gurvitz, Esq.
                                                        KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                        1999 Avenue of the Stars, 39th Floor
                                                        Los Angeles, CA 90067
                                                        Tel: (310) 407-4000
                                                        Fax: (310) 407-9090

                                                        Counsel to Debtors and Debtors in Possession




01:23960122.2

                                                        2
